Citation Nr: 1009126	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  03-13 641	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for an eye disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1984 to 
December 1987.  The Veteran also served as a member of a 
reserve component, which service included a period of active 
duty for training from April 1983 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In September 2004, June 2005, and October 2007, the Board 
remanded the Veteran's claims for additional development.  By 
its June 2005 action, the Board reopened a previously denied 
claim of service connection for a low back disability.  The 
Board finds that the agency of original jurisdiction (AOJ) 
has complied with the remand directives in the September 
2004, June 2005, and October 2007 decisions.  Specifically, 
the Veteran was afforded a video hearing as required by the 
September 2004 decision; the Veteran's outstanding treatment 
records were requested as required by the June 2005 decision; 
and a medical opinion was obtained as required by the October 
2007 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 
22 Vet. App. 97 (2008).  


FINDINGS OF FACT

1.  The Veteran does not have a low back disability that is 
attributable to his active military service.

2.  The Veteran does not have an eye disability that is 
attributable to his active military service.




CONCLUSIONS OF LAW

1.  The Veteran does not have a low back disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1112, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).

2.  The Veteran does not have an eye disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to arrive at a decision as to the claims on appeal has 
been accomplished.  Through a January 2003 notice letter, the 
RO notified the Veteran of the information and evidence 
needed to substantiate his claims.  By an August 2008 notice 
letter, the AOJ provided the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claims were properly re-
adjudicated in December 2009, which followed the notice 
letters.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board also finds that the January 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Heartland VA Medical Center (VAMC); the St. Louis VAMC; St. 
Louis Comprehensive Health Center, including a Dr. B.; County 
Podiatrist, Inc., including Drs. F. and S.; Forest Park 
Hospital/Tenet Care St. Louis; Health South; St. Louis 
University Hospital, including a Dr. P.; Orthopedic & Sports 
Medicine; Walgreens Pharmacy; Alternative Healthcare Center 
for Wellness, including a Dr. G.; Pro Rehab; Apria 
Healthcare; Myrtle Hill Comprehensive Health Center, 
including Drs. T., B., and W.; a Dr. C.; a Dr. J.G.; a Dr. 
S.; a Dr. M.; a Dr. L.B.; and a Dr. A.B. as treatment 
providers.  Available records from those facilities were 
obtained.  Records from Dr. L.B. were requested in December 
2005 and March 2006; however, a May 2003 statement from the 
Veteran's mother and a March 2006 statement by the Veteran 
indicate that Dr. L.B. has retired and the Veteran's records 
have been destroyed.  Records from Dr. A.B. were requested in 
May 2003, September 2003, December 2005, and March 2006; 
additionally, a March 2006 statement by the Veteran indicates 
that Dr. A.B. has received the requests.  Significantly, the 
Veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claim on appeal 
that need to be obtained.  Thus, VA has properly assisted the 
Veteran in obtaining any relevant evidence.

Additionally, in July 2003, May 2006, and October 2009 the 
Veteran was afforded VA examinations, the reports of which 
are of record.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the October 2009 VA opinions obtained in this case 
are sufficient as they are predicated on consideration of the 
private and VA medical records in the Veteran's claims file, 
as well as examination findings.  They consider the 
statements of the Veteran, and provide a rationale for the 
opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In support of his claims, the Veteran has submitted research 
printed from the Internet.  However, the Internet research is 
not probative of the Veteran's claims because it does not 
specifically address the Veteran's case and is, therefore, 
without evidentiary weight except in a generic sense.

A.  Low Back Disability

In December 2001 and May 2003 statements, the Veteran 
contends that his low back began to hurt in service and that 
the pain continued after service.  Specifically, at a 
February 2005 hearing, the Veteran stated that he injured his 
back as part of his cavalry scout duties in service and the 
in-service injury led to his current low back muscle spasms.  
Hearing Transcript at 5, 11.  Thus, the Veteran contends that 
service connection is warranted for a low back disability.

A review of the Veteran's STRs reveals that the Veteran did 
not receive a diagnosis of a low back disability in service.  
The Veteran's May 1982 pre-enlistment examination report 
indicates that the Veteran reported no recurrent back pain 
and was found to have a normal spine.  In June 1983, the 
Veteran received treatment for low back pain and was 
diagnosed with a mild strain.  The Veteran's July 1984 
entrance examination report indicates that the Veteran 
reported no recurrent back pain and was found to have a 
normal spine.  In January 1987, the Veteran received 
treatment for upper back pain that was diagnosed as a 
possible pulled muscle.  Nonetheless, the Veteran's September 
1987 separation examination report indicates that the Veteran 
reported no recurrent back pain and was found to have a 
normal spine.

The earliest post-service evidence of record showing 
treatment for low back pain is a September 1990 treatment 
record from Alternative Healthcare Center for Wellness that 
indicates treatment for low back pain secondary to a July 
1990 motor vehicle accident.  The diagnosis was lumbar 
sprain/strain.  Also of record is a July 1990 x-ray report 
from the Heartland VAMC that indicates a normal lumbar spine 
and a July 1990 magnetic resonance imaging (MRI) report from 
the St. Louis VAMC that also indicates a normal lumbar spine.  
A May 2001 treatment record from Myrtle Hill Comprehensive 
Health Center indicates treatment for low back pain; however, 
a June 2001 treatment record from the same facility includes 
the note, "no back pain today."  A 2001 treatment record 
from St. Louis Comprehensive Health Center indicates 
treatment for low back pain, but no diagnosis of an 
underlying disability is indicated.  A September 2002 
treatment record from St. Louis University Hospital includes 
a note from a Dr. P. that indicates, "[l]ong-standing 
intermittent muscular spine pain," but no diagnosis of an 
underlying disability was made.  An October 2001 treatment 
record from Health South indicates treatment for low back 
pain that started in the 1980s, but no diagnosis of an 
underlying disability is indicated.  Several treatment 
records from the Heartland VAMC and the St. Louis VAMC dated 
between 2001 and 2006 indicate treatment for low back pain, 
but include either no diagnosis of an underlying disability 
or a diagnosis of chronic low back pain.  A June 2004 x-ray 
report from the St. Louis VAMC indicates "lumbosacral 
instability associated with acute lumbosacral angle."  A 
September 2004 treatment record from a Dr. C. indicates 
treatment for low back pain and a likely associated diagnosis 
of lumbar strain.  Finally, a June 2004 treatment record from 
Alternative Healthcare Center for Wellness indicates 
treatment for low back pain and a May 2003 letter from a Dr. 
G. at that facility includes an opinion that, after review of 
the Veteran's STRs:

It is not unreasonable to conclude that 
prior to the [1990] motor vehicle 
accident [the Veteran] was symptomatic to 
the back; therefore, the motor vehicle 
accident produced accerbation [sic].  In 
addition, his guarded condition since 
1990 through today would equally not be 
unreasonable to conclude is a product of 
both prior military service and motor 
vehicle accident past histories.

In support of his claim, the Veteran submitted May 2003 
statements from his mother, sister, and a service comrade 
that indicate they observed the Veteran experience back 
problems either in service or after his separation from 
service.  The Veteran's mother and sister also indicate that 
they did not observe the Veteran experience back problems 
prior to his entrance into service.  (A person is competent 
to testify as to that which he or she personally observed.  
See Layno v. Brown, 6 Vet. App. 465, 471 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The statements of 
the Veteran's mother, sister, and service comrade are, 
therefore, probative of the Veteran's symptoms.  However, the 
Veteran's mother, sister, and service comrade are not 
competent to provide a probative opinion on a medical matter 
such as the diagnosis or etiology of a current disability.)  

In January 1997, the Veteran was afforded a VA examination in 
connection with this claim.  At the examination, the Veteran 
reported that he jumped off tracked vehicles, which led to 
intermittent back pains.  The examiner noted that the Veteran 
experiences mild intermittent back pain aggravated by 
prolonged standing and cold temperatures.  An x-ray report 
reviewed at the examination indicated normal results.  The 
examiner diagnosed the Veteran with chronic, intermittent low 
back strain.

In July 2003, the Veteran was again afforded a VA examination 
in connection with this claim.  The examiner reviewed the 
claims file and examined the Veteran.  At the examination, 
the Veteran reported a history of physical therapy for low 
back pain and a back injury in a 1990 motor vehicle accident.  
The examiner noted low back pain caused by sleeping and 
sitting.  At the examination, the Veteran had a full range of 
motion with pain.  An x-ray report reviewed at the 
examination indicated normal results with minimal endplate 
spur formation.  A September 2003 MRI report associated with 
the examination results indicates a normal lumbosacral spine.  
The examiner diagnosed the Veteran with chronic spine pain 
and opined, "[d]ue to the Veteran[']s normal/negative MRI of 
the spine it is less likely as not that the Veteran[']s 
complaints of back pain are related to his military duty."

In May 2006, the Veteran was again afforded a VA examination 
in connection with this claim.  At the examination, the 
Veteran reported a history of low back pain that he manages 
with a transcutaneous electrical nerve stimulation (TENS) 
unit.  The examiner noted that the Veteran experiences low 
back pain aggravated by extended sitting, standing, or 
walking with occasional numbness in his legs and occasional 
back spasms.  An x-ray report reviewed at the examination 
indicates mild spondylytic changes in the lower dorsal spine.  
The examiner diagnosed the Veteran with chronic low back 
strain with reported spasms, but without evidence of 
weakness, decreased range of motion, or increased 
fatigability and opined that the condition, "is not at least 
as likely related to the Veteran's service connected care."

Finally, in October 2009, the Veteran was afforded another VA 
examination at which the examiner was instructed to opine 
"as to whether the Veteran's mild spondylytic changes of the 
lower dorsal spine are at least as likely as not related to 
the Veteran's military service, including problems 
experienced in service such as the back strain in June 1983 
and a pulled back muscle in January 1987" and "to reconcile 
the opinion with the opinions of Dr. G[.] and the July 2003 
VA examiner" by the October 2007 Board decision.

At the examination, the Veteran reported that the onset of 
his low back pain was in service and the pain has become 
progressively worse since then.  In addition, the Veteran 
reported a 1990 motor vehicle accident that resulted in a 
back injury.  The examiner noted that the Veteran experienced 
sudden onset, sharp pain in his lower lumbosacral region, 
lasting 3-7 days and occurring weekly to monthly, which 
radiates down his legs to the mid-calf.  At the examination, 
the Veteran's range of motion was normal.  An x-ray report 
reviewed at the examination indicates a narrowing of the L5-
S1 disc space.  The examiner diagnosed the Veteran with 
degenerative disc disease of the lumbosacral spine  and 
opined that the Veteran's disability was less likely as not 
caused by or the result of incidents recorded in service.  
The examiner reasoned that:

The entry level physical examination 
documents no complaint or physical 
finding related to a back condition.  The 
Separation Physical Examination documents 
no complaint or physical finding related 
to a back injury or illness.

The records from the military indicate 
that he had two episodes of dorsalgia, 
possibly strain (pulled muscle) in the 
second case (1987).  In the first 
instance there is no incident recorded, 
and only first aid was given for 
treatment of a condition that presented 
without significant signs.  In the second 
instance, no incident was recorded, but 
it was noted that the pain was in the 
thorax radiating to the right shoulder, 
and aggravated by pushing and pulling.  
There was no description of objective 
signs.  First aid was given here also.  
And he apparently recovered spontaneously 
without complication.  In neither case 
was there documentation of a specific 
incident, significant physical finding, 
or follow-up for the first aid given.  
The records do not document a significant 
problem, and there was no alteration of 
duty status.

After discharge in 1990 the Veteran had 
an MVA [motor vehicle accident] where he 
injured his back and neck.  The degree of 
injury form [sic] an MVA with impact to 
the front right side causing acute 
flexion and rotation in the absence of 
wearing a seat belt cannot be assessed 
from the records . . ., but this type of 
impact is frequently associated with 
sprains to the lumbosacral and thoracic 
vertebral areas.  There is no data 
recording the subjective and objective 
findings, diagnosis, treatment, or 
response to treatment from the accident.

Dr. G[.]'s letter alludes to no diagnosis 
associated with the MVA aside from 
dorsalgia-the subjective complaint of 
pain in the back.  He noted that [the 
Veteran] has two described episodes of 
back pain in the military, and felt that 
the MVA caused an exacerbation of those 
pains. . . .  He did not specify the 
medical conditions caused by the MVA, and 
stated that the syndrome that [the 
Veteran] had experienced in the MVA was 
related to that which he had experienced 
(probably referring to the 1987 incident) 
in the military.  The manner in which it 
is worded would appear to state that the 
subjective presence of pain in an area 
was merely an exacerbation 
(recurrence/aggravation) of the prior 
subjective presence of pain.  From an 
allopathic point of view, exacerbations 
are the result of an objective condition, 
not a subjective complaint. . . .

The office note of Dr. P[.] defines no 
objective evidence of disease or injury 
and specifies a diagnosis of chronic, 
intermittent, muscle-related pain in the 
are of the spine.  He referred the 
Veteran to physical therapy where they 
concentrated on postural techniques, 
strengthening the stabilizing 
musculature.  He noted that X-rays of the 
cervical spines demonstrated mild 
spondylitic changes with osteophytes, but 
did not attribute X-ray findings to the 
clinical condition.  The conditions noted 
by [Drs.] G[.] and P[.] are similar, but 
worded in the vernacular of their 
respective professions.  During the [May 
2006 VA examination, the examiner] stated 
. . . "Chronic low back pain with 
intermittent spasms without evidence of 
weakness, with reported pain, decreased 
range of motion, increased fatigability 
is not at least as likely related to the 
Veteran's service connected care."  
Military records of 1983 document only 
the presence of back pain without 
localization.  Dr. G[.] is not specific, 
and Dr. P[.] does not note the low back 
condition as part of his therapeutic 
requirement.  No one can state that 
either did, or did not, start the ball 
rolling during his military service.  
However the intervening accident is more 
typically associated with findings of 
this nature.  It would be reasonable to 
conclude that the injury with flexion and 
rotation (from the crash vectors 
described), which required multiple 
follow-up visits to the chiropractor for 
treatment, was significant, beyond the 
level of first aid, and not a mere 
exacerbation of a conjectured underlying 
process.

The Board must determine the weight to be accorded the 
various items of evidence based on the quality of the 
evidence and not necessarily on its quantity or source.  The 
United States Court of Appeals for Veterans Claims has 
instructed that, in order for a medical opinion to be given 
weight, it must be:  (1) based upon sufficient facts or data; 
(2) be the product of reliable principles and methods; and 
(3) be the result of principles and methods reliably applied 
to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. 
App. 295, 302 (2008).

The Board finds that the October 2009 examiner provided a 
well-reasoned opinion, supported by the evidence of record 
and based upon extensive reference to current medical 
literature (not included in the quotation above), in which he 
did not attribute the Veteran's current low back disability 
to his period of active military service.  Additionally, the 
October 2009 examiner provided a well-reasoned opinion as to 
why the May 2003 opinion of Dr. G. should not be afforded 
weight either for or against the Veteran's claim of service 
connection.  The Board is persuaded by the last VA 
examination and opinion because of its thoroughness and 
consideration of the entire record in light of prevailing 
medical precepts.  This opinion is therefore given greater 
evidentiary weight.  Service connection is not warranted.  
See 38 C.F.R. § 3.304.

(Although the Veteran has at times been thought to have 
spondylosis or degenerative changes suggestive of arthritis, 
such a disability was not manifested during the first post-
service year.  Consequently, any arthritis of the low back 
may not be presumed to have been incurred in or aggravated 
during active military service.  38 C.F.R. §§ 3.307, 3.309.)  

While the Board does not doubt the sincerity of the Veteran's 
belief that his low back disability is attributable to his 
period of active military service, as a layperson, without 
the appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as the etiology of a current disability.  See Espiritu, 
2 Vet. App. at 494.  The October 2009 VA examiner clearly 
took into account the Veteran's complaints and contentions 
and arrived at medical conclusions contrary to the claims.  
The Board relies on the examiner's opinion as it is based on 
a review of the evidence and the Veteran's assertions and 
because of his expertise.

B.  Eye Disability

In a May 2003 statement, the Veteran contends that he has 
residuals of a scar on his right eye that causes blurred 
vision, tearing, and muscle spasms.  Additionally, in an 
October 2003 statement, the Veteran contends that any 
glaucoma is attributable to his in-service eye injury.  
Specifically, at a February 2005 hearing, the Veteran stated 
that, while in service, he got sand in his eye and that that 
injury has led to his then-current, occasional muscle spasms.  
Hearing Transcript at 4.  Thus, the Veteran contends that 
service connection is warranted for an eye disability.

A review of the Veteran's STRs reveals no diagnosis of an eye 
disability in service.  The Veteran's May 1982 pre-enlistment 
examination report indicates that the Veteran reported no eye 
trouble and was found to have normal eyes.  In June 1983, the 
Veteran was treated for a foreign object in his right eye, 
but no diagnosis of an underlying disability is indicated.  
Nonetheless, the Veteran's September 1984 entrance 
examination and September 1987 separation examination reports 
indicate that the Veteran reported no eye trouble and was 
found to have normal eyes.

A review of the Veteran's post-service medical treatment 
records reveals that the Veteran has received treatment for 
an eye twitch.  In March 2002, the Veteran sought treatment 
for an eye twitch and was found to be a glaucoma suspect and 
to have myokymia with a corneal scar on his right eye that is 
temporal and stable.  The Veteran received eye examinations 
from the St. Louis VAMC in October 2003 and January 2004 that 
indicate the Veteran is a glaucoma suspect and experiences 
lid myokymia, poor tear quality, refractive error, and 
presbyopia.

In support of his claim, the Veteran submitted a May 2003 
statement from his mother that indicates she observed the 
Veteran experience eye problems after his separation from 
service that she did not observe prior to his entrance into 
service.  A person is competent to testify as to that which 
he or she personally observed.  See Layno, 6 Vet. App. at 
471; Espiritu, 2 Vet. App. at 494.  The statement of the 
Veteran's mother is, therefore, probative of the Veteran's 
symptoms.  However, the Veteran's mother is not competent to 
provide a probative opinion on a medical matter such as the 
diagnosis or etiology of a current disability.  

In July 2003, the Veteran received a VA examination in 
connection with this claim.  At the examination, the Veteran 
reported that sand was blown into his eyes during field 
exercises in service causing a corneal abrasion and 
conjunctivitis in his right eye that has healed without 
complications.  The examiner noted that the Veteran 
experienced right eye twitching, tearing, and blurred vision 
with reading.  At the examination, the Veteran had 20/20 
visual acuity in both the left and right eyes and a full 
visual field in both eyes.  The examiner concluded that the 
Veteran had a history of corneal abrasion, but normal visual 
acuity and ocular surface and poor tear quality.  The 
examiner also noted that the Veteran is a glaucoma suspect.

In May 2006, the Veteran was again afforded a VA examination 
in connection with this claim.  At the examination, the 
Veteran reported that he had a corneal abrasion in service.  
The examiner noted that the Veteran had no visual loss or 
visual compromise, but mild physiologic tremor or the 
eyelids.  At the examination, the Veteran had 20/20 visual 
acuity in both the left and right eyes.  The examiner 
concluded that the Veteran had a "history of old corneal 
abrasion on the right eye which is now healed."

In October 2009, the Veteran was again afforded a VA 
examination in connection with this claim.  At the 
examination, the Veteran reported a history of corneal 
abrasion.  The examiner noted that the Veteran experienced 
intermittent blurring and had a prior corneal abrasion that 
has healed well without any ocular sequelae.  At the 
examination, the Veteran had 20/20 visual acuity in both the 
left and right eyes.  The examiner concluded that the Veteran 
was a glaucoma suspect, but had no other ocular pathology.

Based on the medical evidence of record and in light of the 
criteria for establishing service connection, the claim of 
service connection for an eye disability must be denied.  
Here, the Board finds that the preponderance of the evidence 
is against the claim.  The July 2003, May 2006, and October 
2009 examiners set forth detailed examination reports 
containing a persuasive opinion in which they found that any 
injury the Veteran may have had in service, such as a corneal 
abrasion, has resulted in no current ocular pathology.  The 
Veteran has been found to be a glaucoma suspect, and at times 
has had problems with blurriness and with tear formation, but 
no examiner has suggested that he has any underlying 
disability that is traceable to his period of military 
service.  In short, any problem the Veteran may now have has 
not been linked to any in-service disease or injury, such as 
a corneal abrasion from sand.  Consequently, the 
preponderance of the evidence is against this claim.

C.  Conclusion

For the foregoing reasons, the Board finds that the claims of 
service connection for a low back disability and an eye 
disability must be denied.  In reaching these conclusions, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine; however, because the preponderance of the 
evidence is against the Veteran's claims of service 
connection, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for a low back disability is denied.

Service connection for an eye disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


